NOT DESIGNATED FOR PUBLICATION

                                              No. 122,966

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           CLINT E. WOODS,
                                              Appellant,

                                                       v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; ROBB W. RUMSEY, judge. Opinion filed December 10,
2021. Appeal dismissed.


        Wendie C. Miller, of Wichita, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., MALONE, J., and JAMES L. BURGESS, S.J.


        PER CURIAM: While a prisoner is serving a sentence, they can file a motion under
K.S.A. 60-1507 to collaterally attack their sentence. But once the prisoner is no longer
serving the sentence, that avenue of attack is closed.


        Clint E. Woods filed a 60-1507 motion seeking to withdraw his plea in a 1997
case for which he completed his entire sentence in 2003. The motion was dismissed, and
Woods appeals. Because Woods is no longer serving a sentence in this case, we have no



                                                       1
jurisdiction to entertain his untimely 60-1507 motion. Accordingly, his appeal is
dismissed for lack of jurisdiction.


                           FACTUAL AND PROCEDURAL HISTORY


       In 1997, Woods, a minor at the time, was charged with two counts of aggravated
criminal sodomy. The district court authorized the prosecution of Woods as an adult.
Woods pled to one count of aggravated indecent solicitation of a child in late 1997. As a
result of his plea, Woods received a prison term of 19 months, but was released on a 24-
month term of probation. His probation was subsequently revoked, and he completed his
sentence in August 2003. See Woods v. State, No. 121,444, 2020 WL 4379037, at *1
(Kan. App. 2020) (unpublished opinion), rev. denied 313 Kan. 1046 (2021) (Woods I).


       In October 2017, nearly 20 years later and while in custody on a different case,
Woods filed a motion in this case "[t]o Withdraw Unvoluntary Plea of No Contest
Pursuant to K.S.A. 60-1507." In his motion, Woods alleged that his plea in the 1997 case
was coerced, unjust because of judicial misconduct, and that he had ineffective counsel.
He also alleged that the failure to grant his motion would result in manifest injustice.


       The district court noted that Woods was not in custody on the 1997 case, that he
had filed previous 60-1507 motions with similar allegations, and that he failed to set out
facts sufficient to show manifest injustice. As a result, the district court denied the
motion.


       Woods then sought leave to amend his motion, which the district court denied.
Woods did not appeal the district court's decisions. Instead, he filed a new motion under
K.S.A. 60-1507.




                                               2
       In his new motion, Woods again sought to withdraw his plea in the 1997 case. The
district court denied the motion in May 2018. Woods appealed the decision to this court
and this court affirmed the district court's summary dismissal of Woods' motion. Woods I,
2020 WL 4379037.


       While his appeal was pending, Woods filed another motion, again in this case,
under K.S.A. 60-1507, alleging that the complaint in his 1997 case was statutorily
insufficient and that the district court lacked jurisdiction. In his motion, Woods argued
that the district court erred when it accepted his plea because the crime of conviction was
not a lesser included offense of the crime charged. He also raises several arguments
which involve evidentiary matters in the 1997 case.


       The district court summarily denied Woods' motion, finding that the State filed an
amended complaint in the 1997 case, Woods' motion was untimely, and he failed to
demonstrate manifest injustice.


       Woods timely appealed the district court's denial of his motion.


                                         ANALYSIS


       On appeal, Woods argues that the district court erred by summarily denying his
motion because: his plea was to an offense that was not a lesser included offense to the
crimes charged, the complaint was defective, and the trial court lacked jurisdiction. But
before addressing the merits of his claim, this court must determine whether it has
jurisdiction over the case. Whether jurisdiction exists is a question of law over which this
court's scope of review is unlimited. In re Care & Treatment of Emerson, 306 Kan. 30,
34, 392 P.3d 82 (2017).




                                             3
       This court addressed essentially the same issue in Woods I. The court began by
noting that Woods was—and still is—incarcerated, but that he is serving a sentence in
another criminal case that is unrelated to the appeal before the court. 2020 WL 4379037,
at *1. This remains true in the current case.


               "A prisoner in custody under sentence of a court of general jurisdiction claiming
       the right to be released upon the ground that the sentence was imposed in violation of the
       constitution or laws of the United States, or the constitution or laws of the state of
       Kansas, or that the court was without jurisdiction to impose such sentence, or that the
       sentence was in excess of the maximum authorized by law, or is otherwise subject to
       collateral attack, may, pursuant to the time limitations imposed by subsection (f), move
       the court which imposed the sentence to vacate, set aside or correct the sentence."
       (Emphasis added.) K.S.A. 2020 Supp. 60-1507(a).


       We say it again. Relief under K.S.A. 60-1507 is only available while a person is
"'in custody under sentence.'" Mundy v. State, 307 Kan. 280, 286, 408 P.3d 965 (2018).
And "a prisoner's rights must be determined as of the date the 60-1507 motion is filed."
307 Kan. at 287. When a prisoner files a motion under K.S.A. 60-1507 and is not serving
the sentence that they are attacking, the prisoner cannot obtain relief under K.S.A. 60-
1507. See State v. Smith, 311 Kan. 109, 122, 456 P.3d 1004 (2020). No matter how many
60-1507 motions Woods files in this case, the answer is the same.


       Woods seeks to avoid this result the same way he tried to avoid it in Woods I. He
argued then and now that he remains in "'custody'" for purposes of filing a 60-1507
motion because of his continuing obligation to register as a sex offender under the Kansas
Offender Registration Act (KORA). Woods, 2020 WL 4379037, at *2. He relies on
Piasecki v. Court of Common Pleas, Bucks County, PA, 917 F.3d 161, 166 (3d Cir.
2019), which found that custody was not limited to physical custody in an action brought
under 28 U.S.C. § 2254(a) (2018). The court found that sex offender registration
requirements were sufficiently restrictive to constitute custody. 917 F.3d at 170. But in

                                                     4
reaching its conclusion, the court in Piasecki recognized that it was departing from
decisions by all other circuits which had considered the matter. 917 F.3d at 172. One of
those is the Tenth Circuit Court of Appeals. Like its sister circuits, it has specifically
found, contrary to Piasecki, that the ongoing registration requirements of sex offenders in
Colorado does not satisfy the custody requirement for federal habeas relief. See Calhoon
v. Attorney General of Colorado, 745 F.3d 1070, 1074 (10th Cir. 2014).


       Since Woods I, our Supreme Court has reiterated its position that KORA is a
nonpunitive regulatory scheme. State v. Davidson, 314 Kan. 88, 93-94, 495 P.3d 9
(2021). Moreover, Woods argument proved unpersuasive to the panel in Woods I. He
filed a petition for review with the Supreme Court and it was denied. See Woods I, 2020
WL 4379037, at *1. Woods argument is no different than the one we have already
rejected.


       Finally, Woods, as he did in Woods I, argues that like the defendant in United
States v. Peter, 310 F.3d 709 (11th Cir. 2002), the acts that formed the basis for his guilty
plea did not constitute a crime. So like Peter, he should be able to raise the issue as a writ
of coram nobis indicating a lack of jurisdiction to accept a plea to an offense that is not a
crime. 310 F.3d at 716.


       A writ of coram nobis is a common-law writ of error "used to bring for review or
modification a previous judgment of the court, because of some error of fact, and not of
law, affecting the validity of the judgment, and not brought in issue at the trial." State v.
Miller, 161 Kan. 210, 212, 166 P.2d 680 (1946). The writ "cannot be used to obtain a
review of the facts presented to the court at the trial, or which might have been so
presented at that trial by the exercise of diligence." Dobbs v. State, 63 Kan. 321, 324, 65
P. 658 (1901).




                                               5
       Woods reliance on Peter and its holding continues to be unpersuasive for no less
than five reasons.


       First, Woods never attempted to file a writ of coram nobis. His action was
explicitly filed under K.S.A. 60-1507. "While courts must liberally construe pro se
pleadings, courts need not surmise all possible interpretations of a pro se pleading if a
defendant has styled his or her motion as one for relief under a specific statute and
advances substantive arguments related to that specific statute." State v. Valdez, 314 Kan.
___, Syl. ¶ 4, 2021 WL 5272553 (No. 122,444, filed November 12, 2021).


       Second, even if he had, writs of coram nobis were legislatively abolished in 1963.
L. 1963, ch. 303, 60-260; see K.S.A. 2020 Supp. 60-260(e).


       Third, Woods asserts that the district court lacked jurisdiction because it accepted
his plea to a crime that was not a lesser included offense of one of the crimes originally
charged. However, he ignores the fact that the State filed an amended information which
charged Woods with the crime he ultimately pled to.


       Fourth, Woods' argument that the amended complaint was defective lacks
substance. He fails to establish how his particular complaint was defective, beyond his
assertion that it was too vague and that the State could not prove what information it did
provide. The amended information followed the language of the statute in effect at the
time. It alleged that Woods committed aggravated indecent solicitation of a child by
enticing or soliciting a child, named in the amended information, under the age of 14 to
commit or to submit to an unlawful sexual act. See K.S.A. 21-3511 (Furse 1995). The
amended information also included the date the act was alleged to have occurred.




                                              6
      Fifth, Woods' argument proved unpersuasive to the panel in Woods I. He filed a
petition for review with the Supreme Court and it was denied. Woods' argument is no
different than the one we have already rejected.


      The district court lacked jurisdiction to consider Woods' motion under K.S.A. 60-
1507 and did not err by summarily dismissing it.


      Appeal dismissed.




                                            7